Citation Nr: 0028152	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-08 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to VA benefits for the 
veteran's son as a helpless child.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran had active service as a Philippine Scout from 
December 1901 to June 1911.  He died in June 1967.  The 
appellant is acting as custodian on behalf of his half-
brother, P.T., who is the veteran's surviving son.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) which determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to VA benefits for P.T. as a 
helpless child of the veteran.


FINDINGS OF FACT

1.  In a June 1996 decision, the Board denied the appellant's 
claim of entitlement to VA benefits for P.T. as a helpless 
child of the veteran.

2.  Evidence submitted since the Board's June 1996 decision 
does not bear directly and substantially upon the specific 
matter under consideration; is merely cumulative of 
previously submitted evidence; and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

CONCLUSION OF LAW

Evidence submitted since the Board's final June 1996 decision 
is not new and material.  The veteran's claim of entitlement 
to VA benefits for P.T. as the helpless child of the veteran 
is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156, 20.1100 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to reopen a claim of entitlement to 
VA benefits for P.T. as the helpless child of the veteran.  
He essentially contends that P.T. became permanently 
incapable of self-support due to a mental disability prior to 
reaching the age of 18.

In the interest of clarity, the Board will first review the 
law, VA regulations and other authority which may be relevant 
to this claim; describe the factual background of this case; 
and then proceed to analyze the issue and render a decision.

Law and Regulations

Helpless child benefits

For purposes of entitlement to VA benefits, the term "child" 
includes a person who is unmarried and who, before attaining 
the age of 18 years, became permanently incapable of self- 
support.  See 38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. 
§ 3.57(a) (1999).  A child of a veteran may be considered a 
"child" after age 18 for purposes of VA benefits if found to 
have become, prior to age 18, permanently incapable of self- 
support.  See 38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. 
§ 3.315(a) (1999).

In order to establish entitlement to basic eligibility or 
pension benefits as a "helpless" child, the child must be 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  See 38 U.S.C.A. § 101(4)(A)(ii) (West1991); see 
also 38 C.F.R. § 3.356(a) (1999).  The focus of analysis must 
be on the child's condition at the time of his or her 18th 
birthday; it is that condition which determines whether the 
child is entitled to the status of a "helpless" child.  
Accordingly, VA must make an initial determination as to the 
child's condition at the delimiting age.  If the veteran's 
child is shown to have been capable of self-support at 18 due 
to a mental or physical disability, VA need go no further.  
Dobson v. Brown, 4 Vet. App. 443 (1996).  The issue is one of 
fact premised on competent evidence in the individual case.  
38 C.F.R. § 3.356(a),(b); Bledsoe v. Derwinski, 1 Vet. App. 
32, 33 (1990).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self- 
support is one of fact for determination based on competent 
evidence of record.  38 C.F.R. § 3.356(b) (1999).  The fact 
the child is earning his own support is prima facie evidence 
that he is not incapable of self-support.  Incapacity for 
self-support will not be considered to exist when the child 
by his own efforts is provided with sufficient income for his 
or her reasonable support.  38 C.F.R. § 3.356(b)(1).

Employment of a child prior or subsequent to the delimiting 
age of 18 years may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases there should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).

Finality/new and material evidence 

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107 has been fulfilled.  See Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

Previously submitted evidence

The record reflects that the veteran had active service as a 
Philippine Scout from December 1901 to June 1911.  
Certification from the Local Civil Registrar dated in January 
1953 shows that the veteran's son, P.T., was born on March [redacted], 
1949. 

The veteran died on June [redacted], 1967.  Later that month, the 
veteran's widow filed a claim of entitlement to dependency 
and indemnity compensation.  She indicated on her application 
that their son, P.T., would then be in his third year of high 
school if he had not been forced to quite due to lack of 
funds.  She also indicated on her application that she did 
not have any helpless children.  

In a July 1968 statement, the principal of the Saint John 
Academy reported that P.T. had enrolled in classes for the 
1965-1966 academic year, but that he had to leave school in 
September 1965 due to his father's illness.  Verifications of 
school attendance submitted by the Saint John Academy in 
August 1968 and August 1969 note that P.T. was then a student 
in high school. 

A Certificate of Death reveals that the veteran's widow died 
in November 1975.  The informant of her death was noted to be 
her son, P.T.

In October 1987, the appellant submitted a claim of 
entitlement to VA benefits on P.T.'s behalf.  The appellant 
claimed that his half-brother, P.T., had been mentally 
disabled since before his 18th birthday.  

The appellant subsequently submitted a joint affidavit, 
signed in April 1989, in which the two affiants indicated 
that the personally knew P.T. and that they were aware that 
he had suffered from a "mental sickness" from before he 
reached the age of 18 and up to the present.  The appellant 
also submitted two medical certificates from a Vicente N. 
Sta. Maria, M.D., the first dated in April 1989 and the 
second in May 1994, in which the physician indicated that he 
had treated P.T. for "mental sickness," identified as an 
anxiety neurosis, from 1966 to 1970.  Dr. Sta. Maria stated 
that P.T. was given tranquilizers like Phenobarbital, 
Librium, and Seconal, which provided only temporary relief.

During a personal hearing conducted in July 1993, the 
appellant testified that in 1966, when P.T. was 17 years old, 
he showed signs of some kind of retardation or mental defect.  
He stated that P.T. did not speak and that he was sometimes 
childish.  He stated that P.T. had lived with him since their 
mother died in 1975 and that he had not completed his 
elementary education due to his sickness.  He stated that 
P.T. had not had any form of gainful occupation since 1966.

In August 1993, a social survey was conducted with several of 
P.T.'s friends and neighbors.  These individuals indicated 
that based upon P.T.'s behavior, they each felt that he was 
really sick.  They also reported that they had each first 
noted P.T.'s symptoms appearing three to five years ago.  

In a report of an August 1993 VA psychiatric examination, a 
psychiatrist noted diagnosis of chronic schizophrenia.  The 
psychiatrist reportedly based this diagnosis primarily upon 
information provided by the appellant; a mental status 
examination could not be conducted because P.T. refused to 
speak.  The psychiatrist did not indicate in his report the 
onset of the disorder.  

The report of a March 1994 VA field investigation indicates 
that it had been determined that P.T. did not suffer from a 
mental disorder and that he was only pretending to have a 
mental disorder in order to obtain VA benefits.  The 
investigator noted that he had numerous discussions with 
individuals who knew both P.T. and the appellant, and that 
each of these individuals had stated "categorically" that 
P.T. was not suffering from any mental or physical defects.  
The investigator also reported that he had interviewed the 
appellant, and had attempted to interview P.T., who refused 
to speak.  The appellant reportedly stated that P.T. had a 
mental ailment since he was a teenager, that he quit school 
because of his ailment, and that he had never been employed.  
The investigator concluded that the appellant's statements 
were not credible, in light of the information provided by 
others.  The investigator noted that six individuals, five of 
whom stated that they had known P.T. since he was a small 
child, all stated that P.T. was not suffering from a mental 
or physical defect, that they conversed with him regularly, 
that P.T. lived alone in his own house and not with the 
appellant, that P.T. had undergone military training with the 
army, and that he had been employed as a security guard.  
Three of the individuals further stated that they knew the 
appellant was trying to obtain VA benefits for P.T., and that 
P.T. was pretending to have a mental defect in order to 
obtain VA benefits.  The investigator attempted to contact 
the physician, Dr. St. Maria, who claimed to have treated 
P.T. from 1966 to 1970, but was informed that the physician 
was no longer associated with the health clinic.

A memorandum associated with the file indicates that the 
physician who prepared the medical certificates in this case, 
Dr. St. Maria, was a regular contributor of medical 
statements in support of VA claimants.  It was noted that 
this physician's statements normally identified a medical 
condition and showed a period of treatment that was rendered 
many years in the past (oftentimes 40 to 50 years ago).  The 
memorandum notes that the RO had made numerous requests of 
this physician to provide clinical records contemporaneous 
with the alleged treatment, and the physician responded that 
all of such records were destroyed by fire in 1983.  

The Board's June 1996 decision

In its June 1996 decision, the Board determined that the 
preponderance of the evidence was against finding that P.T. 
had ever suffered from a mental disability.  For this reason, 
the Board concluded that P.T. was not qualified to receive VA 
benefits on the basis that he had become incapable of self-
support, due to mental illness, prior to attaining the age of 
18.  

In reviewing the evidence, the Board found the appellant's 
assertions that P.T. suffered from mental illness and the 
numerous lay statements to that effect to be of no probative 
value because these individuals were not competent to 
diagnose the veteran with a mental disability.  The Board 
further found that the opinions of Dr. St. Maria and the 
August 1993 VA psychiatrist were outweighed by the findings 
of the field investigator, who determined that the veteran 
had only been pretending to have a mental illness for the 
purpose of obtaining VA benefits.  The Board also found that 
the conclusion of the field investigator was consistent with 
other evidence of record, including the statements of several 
individuals indicating that P.T. was working and the findings 
of the August 1993 social survey, which revealed that P.T. 
symptoms had only been observable to several people for the 
past three to five years.  The Board also noted the claim 
brought by the veteran's widow in 1967 in which she indicated 
that she had no helpless children, and the various documents 
submitted in 1968 and 1969, which each indicated that the 
veteran was in school at the time he turned 18.  For these 
reasons, the Board concluded that preponderance of the 
evidence demonstrated that P.T. did not suffer from a mental 
disability and was not qualified to receive VA benefits as a 
helpless child of the veteran.

The Court's July 1997 decision 

The appellant appealed the Board's decision to the Court.  In 
July 1997, the Court issued a single judge memorandum 
decision affirming the Board's June 1996 decision.  After 
examining the Board's factual findings, the Court concluded 
that there was a plausible basis for the Board's decision 
that P.T. was not a helpless child for the purposes of VA 
benefits.  See U.S. Vet. App. No. 96-1259 (Ivers, J.) 

Newly submitted evidence

In February 1998, the appellant filed to reopen his claim of 
entitlement to VA benefits for P.T. as the helpless child of 
the veteran.  

During a personal hearing conducted in August 1998, a hearing 
officer asked the appellant whether he had any new and 
material evidence to submit in order to reopen his claim.  In 
response, the appellant indicated that he had no new 
evidence.  The appellant stated that he recalled his mother 
telling him that the veteran had been treated by Dr. A., but 
that Dr. A. had moved to the United States and was now 
deceased.  The appellant also stated that the veteran had 
been treated by Dr. Sta. Maria at one point in his life.

In the October 1998 rating decision, the RO found that no new 
and material evidence had been submitted to reopen the claim 
of entitlement to VA benefits for P.T. as a helpless child of 
the veteran.  Thereafter, the appellant submitted a timely 
Notice of Disagreement with that decision.

In February 1999, the RO issued a Statement of the Case in 
which it continued to find that that no new and material 
evidence had been submitted to reopen the claim of 
entitlement to VA benefits for P.T. as a helpless child of 
the veteran.  In reaching this conclusion, the RO 
specifically cited to the standard for reopening claims set 
forth in 38 C.F.R. § 3.156 and to the Federal Circuit's 
decision in Hodge, 155 F.3d at 1363.

In April 1999, the appellant submitted several signed 
affidavits from eight individuals claiming that they knew 
P.T. and that he had been mentally disabled since before he 
was 18.  In August 1999, the appellant submitted affidavits 
from three additional people, who also indicated that they 
knew P.T. and that they were aware that he had been mentally 
disabled prior to his 18th birthday.  The appellant also 
submitted a statement from another individual who stated that 
although that person had previously executed a statement 
against the appellant, this was done only because of personal 
feelings against him.  That individual then went on to state 
that P.T. had suffered from a mental disability since before 
he was 18.

In a Supplemental Statement of the Case (SSOC) issued in June 
1999, the RO determined that the appellant had submitted new 
and material evidence sufficient to reopen his claim of 
entitlement to VA benefits for P.T. as the helpless child of 
the veteran.  The RO further determined, however, that the 
appellant had failed to submit a well-grounded claim.

Analysis

Preliminary matter

In the June 1999 SSOC, the RO determined that the appellant 
had submitted new and material evidence to reopen his claim.  
The RO then went on to find the claim to be not well 
grounded.  See also the July 2000 Supplemental Statement of 
the Case.  However, the Board is under the statutory 
obligation to conduct a de novo review of the issue of 
whether new and material evidence has been submitted.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see 
also 38 U.S.C.A. §§ 5108, 7104(b).  In Barnett, the Federal 
Circuit determined that the issue of whether new and material 
evidence has been submitted is a matter of jurisdiction, and 
that the Board did not have the jurisdiction to consider a 
previously adjudicated claim unless new and material evidence 
had been submitted.  Barnett, 83 F.3d. at 1384.  
Hence, the Board will proceed with a determination of whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to VA benefits for P.T. as the helpless 
child of the veteran.

Finality/new and material evidence

The appellant is seeking to reopen a claim of entitlement to 
VA benefits for P.T. as the helpless child of the veteran.  
He essentially contends that P.T. became permanently 
incapable of self-support due to a mental disability that 
developed prior to his reaching the age of 18.

In its June 1996 decision, which was affirmed by the Court, 
the Board denied the appellant's claim of entitlement to VA 
benefits for P.T. as the helpless child of the veteran.  That 
decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100; see also Evans, 9 Vet. App. at 285.  In order to 
reopen the claim, new and material evidence must have been 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

After reviewing the record, the Board is of the opinion that 
new and material evidence has not been submitted sufficient 
to reopen the appellant's claim of entitlement to VA benefits 
for P.T. as the helpless child of the veteran.  In its June 
1996 decision, the Board essentially determined that the 
preponderance of the evidence supported the conclusion that 
P.T. was not suffering from either physical or mental 
disability, but rather, that he was merely pretending to be 
mentally ill in order to receive VA benefits.  This 
conclusion was based upon the findings of the field 
investigator, which the Board found to be more probative than 
the opinions of Dr. St. Maria and the August 1993 VA 
psychiatrist.  The Board also found that the conclusion of 
the field investigator was consistent with other evidence of 
record, including the findings of the August 1993 social 
survey, which revealed that P.T.'s symptoms had only been 
observable to people for the past three to five years.  
Although the Board considered numerous affidavits from 
friends and neighbors indicating that P.T. suffered from 
mental illness since before he was 18, the Board found that 
these statements were of no probative value because these 
individuals were not competent to diagnose the veteran with a 
mental disorder.

Since filing to reopen his claim, the appellant has submitted 
statements which are virtually identical to those submitted 
in his previous claim in which he asserted that P.T. has been 
mentally disabled since before he was 18.  The appellant has 
also submitted additional signed affidavits from friends and 
neighbors indicating that P.T. had been mentally disabled 
since before he was 18.  Notwithstanding whatever credibility 
determinations may have been inherent in the Board's June 
1996 decision, the Board is cognizant that for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of this evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

However, while the Board will presume the credibility of 
these statements, there is still no indication that either 
the appellant or any of these affiants possess the 
specialized knowledge, skill, experience, training or 
education to provide competent testimony on medical matters, 
such as a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495-496 (1992).  Because these additional 
statements do not constitute competent medical evidence of a 
mental disability, the Board finds that they are not material 
to the primary reason for the Board's previous denial, which 
was its conclusion that P.T. had never suffered from any 
mental disorder.  Therefore, the Board finds that both the 
appellant's own statements and the affidavits from various 
friends and neighbors are merely cumulative of previously 
submitted evidence, do not bear directly and substantially 
upon the specific matter under consideration; and are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim. 

With respect to additional medical evidence, none has been 
submitted.  The Board notes that during his August 1998 
personal hearing, the appellant stated that P.T.'s mental 
illness had been treated in the past by Drs. A. and Sta. 
Maria.  With respect to Dr. A., the appellant was unable to 
submit any records of such treatment because Dr. A apparently 
later moved to the U.S. and is now deceased.  

With respect to Dr. Sta. Maria, it appears that two opinion 
letters from Dr. Sta. Maria were specifically considered by 
the Board in its June 1996 decision.  These letters were 
found to be of minimal probative value because they were 
based only upon the physician's remote recollection of 
treatment over 20 years after it occurred without the aid of 
records of such treatment.  [Dr. Santa Maria claims that all 
his treatment records were destroyed in a fire years ago.]  
The Board notes that the Court apparently agreed with this 
conclusion in its July 1997 single judge memorandum decision.  
The Board additionally notes in passing that Dr. Sta. Maria 
is well known to both the Board and the Court, and observes 
that the Court in persuasive single-judge memorandum 
decisions has determined on at least two prior occasions that 
Dr. Sta. Maria's medical opinion based on his recollection 
without the aid of treatment records was not credible medical 
evidence.  See Cruzada v. Gober, U.S. Vet. App. No. 96-1132, 
(Sept. 16, 1997) (Holdaway, J.), in addition to the previous 
decision in this case.  While these single judge decisions 
carry no precedential weight, they may be relied upon for any 
persuasiveness or reasoning they contain.  Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992).  In any event, no 
additional statements have been received from Dr. Sta. Maria.   

Although the appellant also testified during his August 1998 
hearing that he would attempt to obtain additional statements 
from physicians in support of his claim, there is no 
indication in the record that any such statements have since 
been submitted.  Thus, to date, the appellant has submitted 
no additional competent evidence showing that the veteran has 
ever had a mental disability.  

In summary, the Board finds that the additional evidence 
which was submitted by the appellant, consisting primarily of 
his own statements and lay affidavits, is merely cumulative 
of previously submitted evidence, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that they must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board finds that new and material evidence has not been 
submitted, and the claim is not reopened. The benefit sought 
on appeal remains denied.

Additional comment

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice to respond and, if 
not, whether he or she has been prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
however, the RO clearly considered the matter of new and 
material evidence. The Board finds that the appellant has 
been accorded ample opportunity by the RO to present argument 
and evidence in support of his claim.  The Board concludes 
that any error by the RO in deciding this case on the basis 
of not being not well grounded, rather than because no new 
and material evidence had been submitted, was not prejudicial 
to the appellant, because the RO accorded this claim more 
consideration than was warranted.  Cf. Edenfield v. Brown, 8 
Vet. App. 384 (1995).

ORDER

New and material evidence not having been submitted, the 
appellant's claim of entitlement to VA benefits for the 
veteran's son as a helpless child of the veteran is denied.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

